Citation Nr: 1617690	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  14-12 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the reduction of the rating for a right knee disability from 30 percent to 10 percent disabling was proper.  

2.  Whether the reduction of the rating for a left knee disability from 30 percent to 10 percent disabling was proper.  

3.  Entitlement to an initial rating in excess of 30 percent for a right knee disability.

4.  Entitlement to an initial rating in excess of 30 percent for a left knee disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and W.V.


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a hearing before the undersigned in March 2016.  A transcript of the hearing is of record.

In a March 2010 rating decision, the RO granted service connection for chondromalacia of the right knee and left knee effective July 29, 2009.  In April 2010, the Veteran submitted a written statement seeking an increase in her disability rating, asserting that she was unemployable due to her knee disabilities.  In November 2010, she submitted a statement indicating that her knee disabilities had worsened.  As this evidence was submitted within one year of the March 2010 rating decision, it relates back to the initial claim filed.  See 38 C.F.R. § 3.156(b); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the March 2010 rating decision did not become final and the issues on appeal have been characterized accordingly.  

The Veteran testified at the March 2016 hearing that she cannot work because of her service-connected disabilities.  See Hearing Tr. at 14.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice, supra.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 30 percent for a right knee disability, an initial rating in excess of 30 percent for a left knee disability and entitlement to a TDIU prior to November 22, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The VA examination upon which the reduction of the ratings for the Veteran's right and left knee disabilities was based did not show actual improvement in her knee disabilities or improvement in her ability to function under the ordinary conditions of life and work.

2.  The Veteran has been incapable of obtaining and maintaining substantially gainful employment due to her service-connected disabilities and has met the schedular requirements for entitlement to TDIU no later than November 22, 2010.


CONCLUSIONS OF LAW

1.  The reduction of the 30 percent rating for a service-connected right knee disability to 10 percent was improper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code (DC) 5260 (2015).


2.  The reduction of the 30 percent rating for a service-connected left knee disability to 10 percent was improper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, DC 5260 (2015).

3.  The criteria for an award of TDIU have been met beginning no later than November 22, 2010.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Propriety of Reduction Right and Left Knee Ratings

The Veteran seeks restoration of the 30 percent ratings for her service-connected right knee and left knee, and seeks a higher initial rating for these disabilities.  In a March 2010 rating decision, service connection was established and the Veteran was assigned a 30 percent rating each for her right knee and left knee under Diagnostic Code (DC) 5260 based on limitation of flexion to 15 degrees.  Within one year of that rating decision the Veteran reported that her knee disabilities had worsened, and sought higher ratings.  She was afforded a VA examination in February 2011 that purported to show improvement in her right knee and left knee flexion.  In a July 2011 rating decision, the RO denied higher ratings for the Veteran's right knee and left knee disabilities, and proposed reducing her initial ratings for these disabilities from 30 percent to 10 percent disabling.  After notice to the Veteran, the proposed reductions were implemented by a March 2012 rating decision and made effective June 1, 2012.  The Veteran submitted a Notice of Disagreement with the March 2012 rating decision.  

A review of the February 2011 VA examination report and the other competent medical and lay evidence of record did not show an actual improvement in the Veteran's right and left knee symptomatology or her ability to function under the ordinary conditions of life and work.  In a rating reduction case, VA has the burden of establishing that the disability has improved.  It is well established that VA cannot reduce a veteran's disability evaluation without first finding that the service-connected disability has improved to the point that the veteran is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); see also Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

Here, the February 2011 VA examination upon which the reduction was based did not show an actual improvement in the Veteran's knee disabilities or her ability to function under the ordinary conditions of life and work.  As noted above, the Veteran's knee disabilities were rated under DC 5260 relating to limitation of knee flexion.  In evaluating joint disabilities, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The January 2010 VA examination, upon which the initial 30 percent ratings were based, showed flexion in the Veteran's right and left knees to no more than 15 degrees after repeat testing.  The examiner noted that the Veteran exhibited tenderness, pain at rest and weakness, and that she had limitation of motion due to pain and tenderness.  During an October 2010 VA examination, she reported pain, giving way, instability, stiffness, weakness, incoordination, decreased speed, locking episodes several times a week, repeated effusions and severe weekly flare-ups lasting hours.  Again, she reported that she could not stand for more than a few minutes or walk for more than a few yards.  She was found to have an antalgic gait during the examination.  The October 2010 examiner noted no significant change in the Veteran's left knee disability, and a mild interval worsening of the right knee.  In a November 2010 written statement, the Veteran reported that her knee would lock, causing her to fall.  She reported that she sometimes cannot get out of bed, take her child to the park or complete housework.  The February 2011 VA examiner noted that the Veteran's range of motion testing showed flexion in the left knee to no less than 125 degrees and flexion in the right knee to no less than 120 degrees.  The examiner noted "Additional limitation: None," but it is unclear whether this was in reference to additional loss after repeat testing or due to any functional loss.  The examiner did not address any of the factors set forth in 38 C.F.R. §§ 4.40, 4.45 or 4.59.  Additionally, the examiner noted that the Veteran did not experience flare ups, even though only a few months earlier she reported weekly flare-ups lasting hours.  Consequently, the Board finds that the examination upon which the rating reduction was based was not adequate because it did not fully address the Veteran's right or left knee symptomatology and functional loss, and was not as thorough as the prior examinations.  As there was insufficient evidence to show an actual change in her disabilities or an actual improvement of function under the ordinary conditions of life and work, the Board restores the 30 percent rating each for the right knee and left knee effective June 1, 2010.  

II.  Entitlement to a TDIU

The Board also finds that the Veteran's service-connected knee and psychiatric disabilities have rendered her unable to secure and follow a substantially gainful occupation beginning November 22, 2010, the date she became service connected for her psychiatric disorder.    

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this decision, the Board restores the Veteran's 30 percent ratings each for her right knee and left knee disabilities.  These disabilities are considered as one disability for the purpose of determining whether the Veteran has one 60 percent disability, or one 40 percent disability in combination.  See 38 C.F.R. § 4.16(a)(indicating that disabilities of one or both lower extremities, including the bilateral factor, will satisfy the requirement for one disability ratable at 60 percent or more or 40 percent or more).  Additionally, the Veteran is service connected for depression or major depressive disorder, rated 30 percent disabling effective November 22, 2010, 50 percent disabling effective April 15, 2013 and 70 percent effective July 17, 2014.  The combined rating for the Veteran's service-connected disabilities has been no less than 70 percent throughout the appeal period.  Therefore, the schedular criteria for an award of TDIU has been met throughout the relevant period because the Veteran had a service-connected disability rated at 40 percent or more and additional service-connected disabilities to bring the combined rating to 70 percent or more.

The evidence of record demonstrates that the Veteran's service-connected knee disabilities and depression rendered her unable to secure or follow substantially gainful employment no later than November 22, 2010, the date she became service-connected for depression.  The record shows that since leaving the military, the Veteran obtained her Associates Degree in accounting.  She worked as a substitute teacher for several years, and last worked as a library aide in May 2009.  She reported that at the time her employment ended, she was having difficulty performing all of her job duties because of her knee disabilities, which prevented her from climbing stairs and squatting.  

The evidence of record shows that her service-connected knee disabilities prevent her from working a physically active position, and that her depression precludes her from working in sedentary positions as well.  The Veteran reported that her right knee and left knee symptoms prevented her from standing for more than a few minutes and walking for more than a few yards.  The January 2010 VA examiner noted that her functional loss includes pain, weakness, fatigue and decreased strength, all of which makes it difficult for her to walk and caused increased absenteeism at her job.  The Veteran reported using a cane daily to walk, and often uses a knee brace.  An October 2010 VA examiner opined that the Veteran's right and left knee symptoms would limit active, physical employment because of her functional impairments.  The September 2014 VA examiner confirmed that the Veteran's knee disabilities prevent her from walking or standing for long periods of time, stooping, kneeling or squatting.  Thus, her right knee and left knee symptoms preclude her from working physically active occupations.

Moreover, the evidence shows that the Veteran's psychiatric symptomatology hinders her ability to obtain or maintain substantially gainful employment in a sedentary position.  Throughout the relevant time period the Veteran reported that her depression causes a shortened attention span and a decrease in her ability to concentrate.  At a March 2011 VA examination she reported having sleep impairment some nights.  A non-VA psychological examiner noted in a February 2012 examination report that she had mild to moderate impairment in her ability to understand, remember and carry out instructions and respond appropriately to people in the workplace.  The same examiner noted that she was also moderately impaired in her ability to respond appropriately to supervision, co-workers and pressures in a work setting.  The April 2014 VA examiner found that the Veteran also suffered from depressed mood, anxiety, suspiciousness, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including in a work setting.  These same symptoms were noted by the September 2014 VA examination, who also noted additional symptoms of panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss and impaired judgment.  The Veteran reported being socially isolated and having no relationships outside of her family.  Symptoms such as disturbances in motivation, difficulty establishing and maintaining effective work relationships, difficulty adapting to stressful circumstances, mild memory loss and impaired judgment all negatively impact the Veteran's ability to complete tasks at work, as shown by the her reports.  She is competent to provide testimony concerning the symptoms and impairments she experiences, and the Board finds her testimony credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, in a September 2015 medical record, her VA treating physician noted that her symptoms were severe and prevented her from working.  Thus, as the evidence of record shows that her service-connected physical and psychological disabilities have caused her to be unable to obtain and maintain substantially gainful employment, the Veteran is entitled to a TDIU beginning November 22, 2010, the effective date of service connection for depression, and continuing throughout the appeal period.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 30 percent rating for a service-connected right knee disability is restored effective June 1, 2012.

Subject to the law and regulations governing payment of monetary benefits, the 30 percent rating for a service-connected left knee disability is restored effective June 1, 2012.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted effective no later than November 22, 2010.


REMAND

The Veteran testified at the March 2016 hearing that she has experienced a sensation of her knees "giving way" or buckling, which has caused her to fall.  A May 2013 MRI report indicates that the Veteran has evidence of patellar subluxation.  Despite this evidence, numerous VA examiners have noted that the Veteran has no evidence of instability or subluxation in either knee.  It is unclear from the evidence of record whether the episodes of knee buckling experienced by the Veteran is indicative of subluxation or lateral instability, or is due to weakness or the limitation of motion she experiences in her knees.  The Board notes that separate ratings may be granted under Diagnostic Code 5257 where a knee disability demonstrates recurrent subluxation or lateral instability.  Additionally, the Veteran testified that she has been told by her treating physician that she may require knee replacement surgery, thus indicating that her knee symptomatology has worsened.  In light of this evidence, the Veteran's claims for initial ratings in excess of 30 percent for her right knee and left knee disabilities should be remanded to afford her a new VA examination addressing her reports of knee buckling and to determine the current nature and severity of her right and left knee disabilities.

The Board remands the issue of entitlement to a TDIU prior to November 22, 2010 as inextricably intertwined with the remanded initial ratings claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any outstanding VA records should be associated with the claims file.  Sullivan v. McDonald, 815 F.3d 786 (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA medical records.

2.  Ask the Veteran to identify any private treatment records she would like to have considered in connection with her appeal.  Any identified records for which the necessary authorization has been provided should be obtained.

3.  After obtaining any available medical records, schedule the Veteran for a VA examination to determine the current nature and severity of her right knee and left knee disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should address whether the Veteran has exhibited lateral instability or subluxation in either knee during the appeal period (July 29, 2009 to the present).  The examiner should specifically consider and address the Veteran's reports that her knees buckle or give way and cause her to fall, and the May 2013 MRI report showing evidence of left patellar subluxation.  The examiner should state whether these symptoms are indicative of subluxation or lateral instability.  The examiner should provide a complete rationale for the opinions expressed.  

4.  Then readjudicate the remanded issues, including entitlement to a TDIU prior to November 22, 2010.  If any benefit sought remains denied, furnish the Veteran and her representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


